Case 1:20-cv-01775-LPS Document 16 Filed 01/21/21 Page 1 of 1 PageID #: 241




                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF DELAWARE

  CELANESE INTERNATIONAL
  CORPORATION; CELANESE
  (MALTA) COMPANY 2 LIMITED; &
  CELANESE SALES U.S. LTD.,

                        Plaintiffs,
            v.
                                                  C.A. No. 20-1775-LPS
  ANHUI JINHE INDUSTRIAL CO.,
                                                  JURY TRIAL DEMANDED
  LTD.; JINHE USA LLC; UMC
  INGREDIENTS, LLC f/k/a JRS
  INTERNATIONAL LLC; PRINOVA US
  LLC; & AGRIDIENT, INC.,

                        Defendants.


                              ENTRY OF APPEARANCE

        PLEASE TAKE NOTICE that Stephen B. Brauerman and Ronald P. Golden III of

  Bayard, P.A. hereby enter their appearances as counsel on behalf of Defendant Prinova

  US LLC in the above captioned action.

  January 21, 2021

                                                 BAYARD, P.A.

                                                 /s/ Stephen B. Brauerman
                                                 Stephen B. Brauerman (#4952)
                                                 Ronald P. Golden III (#6254)
                                                 600 N. King Street, Suite 400
                                                 Wilmington, DE 19801
                                                 (302) 655-5000
                                                 sbrauerman@bayardlaw.com
                                                 rgolden@bayardlaw.com

                                                 Attorneys for Prinova US LLC




                                            1
